18-13374-mew         Doc 218        Filed 12/13/18 Entered 12/13/18 17:29:27                     Main Document
                                                  Pg 1 of 3


 Marc Kieselstein, P.C.                                       James H.M. Sprayregen, P.C
 Cristine Pirro                                               Adam C. Paul, P.C. (admitted pro hac vice)
 KIRKLAND & ELLIS LLP                                         W. Benjamin Winger (admitted pro hac vice)
 KIRKLAND & ELLIS INTERNATIONAL LLP                           KIRKLAND & ELLIS LLP
 601 Lexington Avenue                                         KIRKLAND & ELLIS INTERNATIONAL LLP
 New York, New York 10022                                     300 North LaSalle Street
 Telephone:     (212) 446-4800                                Chicago, Illinois 60654
 Facsimile:     (212) 446-4900                                Telephone:      (312) 862-2000
                                                              Facsimile:      (312) 862-2200

 Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                   )
 In re:                                                            ) Chapter 11
                                                                   )
 AEGEAN MARINE PETROLEUM NETWORK                                   ) Case No. 18-13374 (MEW)
 INC., et al.,1
                                                                   )
                           Debtors.                                ) (Jointly Administered)
                                                                   )

     NOTICE OF CONTINUED HEARING SCHEDULED FOR DECEMBER 17, 2018

          PLEASE TAKE NOTICE that the hearing on (a) the Debtors’ Motion for Entry of

 Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507

 (I) Authorizing the Debtors to Obtain Senior Secured Priming Superpriority Postpetition

 Financing,      (II) Granting      Liens     and     Superpriority      Administrative        Expense      Claims,

 (III) Authorizing Use of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the

 Automatic Stay, (IV) Scheduling A Final Hearing, and (VII) Granting Related Relief [Docket No.

 17] (the “DIP Motion”); (b) the Debtors’ Motion for Entry of Interim and Final Orders

 (I) Authorizing the Debtors to (A) Continue to Operation Their Cash Management System and


 1   Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four
     digits of their tax identification, registration, or like numbers is not provided herein. A complete list of such
     information may be obtained on the website of the Debtors’ proposed claims and noticing agent at
     http://dm.epiq11.com/aegean. The location of Debtor Aegean Bunkering (USA) LLC’s principal place of
     business and the Debtors’ service address in these chapter 11 cases is 52 Vanderbilt Avenue, Suite 1405, New
     York, New York 10017.
18-13374-mew        Doc 218    Filed 12/13/18 Entered 12/13/18 17:29:27         Main Document
                                             Pg 2 of 3


 Maintain Existing Bank Accounts and (B) Continue to Perform Interim Company Transaction

 and (II) Granting Related Relief [Docket No. 4] (the “Cash Management Motion”); and (c) the

 Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to

 (A) Continue Prepetition Hedging Practices, (B) Commence Postpetition Hedging Practices,

 (C) Grant Superpriority Claims, and (D) Pay Prepetition Hedging Obligations, and

 (II) Granting Related Relief [Docket No. 6] (the “Hedging Motion”) will be continued to

 December 17, 2018 at 10:00 a.m. (prevailing Eastern Time), before the Honorable Michael E.

 Wiles, United States Bankruptcy Judge, in Courtroom 617, of the United States Bankruptcy

 Court for the Southern District of New York, One Bowling Green, New York, New York 10004

 (the “Hearing”).

        PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

 thereafter from time to time without further notice other than an announcement of the adjourned

 date or dates in open court at the Hearing.

        PLEASE TAKE FURTHER NOTICE that the hearing on the Debtors’ Motion for

 Entry of an Order (I) Establishing Bidding Procedures and Section 365 Procedures,

 (II) Approving the Sale of Substantially All of the Debtors’ Assets, (III) Authorizing the Entry

 into and Performance Under the Stalking Horse Asset Purchase Agreement, and (IV) Granting

 Related Relief [Docket No. 59] (the “Bidding Procedures Motion”) will be continued to a later

 date and time to-be-determined.

        PLEASE TAKE FURTHER NOTICE that copies of the pleadings filed in the above-

 captioned chapter 11 cases, including the Bidding Procedures Motion, the Cash Management

 Motion, the Hedging Motion, the DIP Motion and the Case Management Order, may be obtained

 free of charge by visiting the website of Epiq Corporate Restructuring, LLC at
18-13374-mew      Doc 218    Filed 12/13/18 Entered 12/13/18 17:29:27         Main Document
                                           Pg 3 of 3


 http://dm.epiq11.com/aegean. You may also obtain copies of any pleadings by visiting the

 Court’s website at http://www.nysb.uscourts.gov in accordance with the procedures and fees set

 forth therein.



 New York, New York                    /s/ Marc Kieselstein, P.C.
 Dated: December 13, 2018              Marc Kieselstein, P.C.
                                       Cristine Pirro
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900
                                       - and -
                                       James H.M. Sprayregen, P.C.
                                       Adam C. Paul, P.C. (admitted pro hac vice)
                                       W. Benjamin Winger (admitted pro hac vice)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       300 North LaSalle Street
                                       Chicago, Illinois 60654
                                       Telephone:     (312) 862-2000
                                       Facsimile:     (312) 862-2200

                                       Counsel to the Debtors and Debtors in Possession
